internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc ita 05-plr-104093-03 date date taxpayer month a year year date a dollar_figurea dollar_figureb a lender dear this letter is in response to taxpayer’s request for permission to make a late election out of the installment_method with respect to the sale described below taxpayer is a cash_method calendar_year taxpayer that formerly operated a dairy farm taxpayer obtained a substantial portion of its business financing from lender a creditor to which it owed a substantial debt prior to ceasing dairy farm operations during month a of year taxpayer ceased dairy farm operations and sold its cattle and equipment and most of its land and buildings almost all of the land and buildings sold were sold pursuant to a dollar_figurea land sale contract the contract providing for a monthly payments for the taxable_year of the sale and several preceding_taxable_years taxpayer reported both regular and alternative_tax net operating losses after the sale taxpayer plr-104093-03 remained liable to lender on notes totaling approximately dollar_figureb the lender debt taxpayer currently generates cash from two primary sources rental income from retained land and payments received on the contract these revenue sources are being used to service the lender debt as well as certain other continuing expenses taxpayer represents that as of date a it was not in default on any of the lender debt on its year federal_income_tax return taxpayer did not elect out of the installment_method for reporting gain from the sale of the land and buildings taxpayer now requests permission to make a late election out of the installment_method with regard to this sale sec_453 a generally requires income from an installment_sale to be taken into account under the installment_method with certain exceptions not applicable here sec_453 defines an installment_sale as a disposition of property where at least one payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 allows a taxpayer to elect out of using the installment_method under sec_15a_453-1 of the income_tax regulations a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of any installment_obligation on a timely tax_return filed for the taxable_year of sale is considered to have elected out of using the installment_method a cash_method taxpayer who receives an obligation the fair_market_value of which is less than its face_amount must elect out of using the installment_method in the manner prescribed by appropriate instructions for the federal_income_tax return for the taxable_year of the sale except as otherwise provided in regulations sec_453 requires a taxpayer who desires to elect out of the installment_method for a qualifying_sale to do so on or before the due_date including extensions for the taxpayer’s federal_income_tax return for the taxable_year of the sale sec_15a_453-1 provides that late elections out of the installment_method will be permitted only in those rare circumstances when the internal_revenue_service concludes that the taxpayer had good cause for failing to make a timely election out based on all of the facts and circumstances we conclude that it is appropriate to grant taxpayer permission to make a late election out of the installment_method with respect to reporting gain from the contract therefore subject_to the time constraints below if the dollar_figurea sale of the land and associated buildings qualifies as an installment_sale taxpayer is hereby granted permission to make a late election out of the installment_method with regard to that sale all section references are to sections of the internal_revenue_code_of_1986 as in effect for the taxable years at issue plr-104093-03 to make the late election out taxpayer must file an amended year federal_income_tax return within days of the date of this letter reporting the entire amount of gain from the dollar_figurea land_contract taxpayer must also file an amended year income_tax return within days of the date of this letter to remove any gain from the contract previously reported on that return a copy of this letter must be attached to each of the amended returns as noted above permission to make a late election out of the installment_method is conditioned on the dollar_figurea land sale contract qualifying as an installment_sale we make no determination regarding whether the sale qualifies as an installment_sale a sale qualifies as an installment_sale only if at least one payment is to be received after the close of the taxable_year of the sale sec_15a_453-1 treats the amount of qualifying_indebtedness assumed_or_taken_subject_to by the purchaser as a payment to the extent the indebtedness exceeds the basis of the property sold determined after adjustment to reflect selling_expenses unless incurred by the seller in contemplation of the sale sec_15a_453-1 treats as qualifying_indebtedness a mortgage or other indebtedness encumbering the property sold and indebtedness not secured_by the property sold but incurred or assumed by the purchaser incident to the purchaser’s acquisition holding or operation in the ordinary course of business or investment of the property sec_15a_453-1 defines a wrap-around mortgage as an agreement in which the buyer initially does not assume and purportedly does not take subject_to part or all of the mortgage or other indebtedness encumbering the property wrapped indebtedness instead the buyer issues to the seller an installment_obligation the principal_amount of which reflects such wrapped indebtedness whether for federal_income_tax purposes the form of a wrap-around mortgage will be respected or the obligor under a wrap-around will be treated as in substance assuming pre-existing mortgage debt or taking property subject_to pre-existing mortgage debt depends on the facts of each case compare 89_tc_165 form respected with 68_tc_99 aff’d per curiam 614_f2d_94 5th cir treated as assumption of mortgage kline v commissioner t c memo aff’d without published opinion 933_f2d_1014 9th cir 74_tc_684 aff’d without published opinion 673_f2d_1332 7th cir treated as taking property subject_to mortgage taxpayer has not provided the documents and formal representations required to properly characterize the contract and we express no opinion on that issue if it is appropriate to characterize the entire dollar_figurea land sale contract as either an assumption of the lender debt or as a taking of property subject_to the lender debt the sale would not qualify as an installment_sale this is because no amounts would be treated as payable in any taxable_year subsequent to the year_of_sale nevertheless such a plr-104093-03 characterization would give the same result as making an election out of the installment_method if there is an installment_sale that is the entire amount of gain would have to be reported for the taxable_year of sale regardless of the proper characterization of the contract taxpayer can ensure its right to report all of the gain from the contract for the taxable_year of sale by making a late election out of the installment_method as set forth in this letter except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours roy hirschhorn assistant branch chief branch office of associate chief_counsel income_tax and accounting cc
